DETAILED ACTION

Claim Rejections - 35 USC § 112
	The rejection of claim 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention is withdrawn in view of Applicant's amendment, filed July 26, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PG Pub. No. 2015/0259254) in view of Lachman (US Pat. No. 3,885,977), and Beall (US PG Pub. No. 2009/0297764).
Regarding claims 1, 3-5, 7, and 14, Ichikawa '254 teaches a tubular honeycomb structure (100) having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate and "particle bodies") bound together in a state where pores are formed by a binding material (par. 22, 71-73, 77, 81, 83; Fig. 1).  

The teachings of Ichikawa '254 differ from the current invention in that the taught porous ceramic is not taught to include the recited amounts of MgO, Al2O3 SiO2, or a Sr component.  However, Ichikawa does teach that his ceramic material includes 20 to 35 mass % of a binding material, which he teaches should comprise oxides of Al, Si, and Mg and which he teaches may comprise cordierite, and that his material is intended to be formed into a honeycomb for vehicle exhaust purification (par. 14, 33, 55, 73). Lachman further teaches that a cordierite material for honeycomb structures that includes, in terms of component oxides, comprises 41-56.5 mass % SiO2, 30 to 50 mass % Al2O3, and 9 to 20 mass % MgO (par. 44). Lachman teaches that fired products made from this composition excel in resistance to thermal shock when exposed to wide deviations in temperature (col. 2, ln. 26-38).  As Lachman refers to the material as "cordierite" and does not teach otherwise (col. 2, ln. 26-35), the material is presumed to be substantially entirely, or at least greater than 50 wt. %, cordierite. Accordingly, it would have been obvious to one of ordinary skill in the art to configure Ichikawa '254's binding material to be primarily cordierite (i.e. greater than 50 mass %) and to include 41 to 56.5 mass % SiO2, 30 to 60 mass % Al2O3, and 9 to 20 mass % MgO because Ichikawa teaches that his binding material may comprise oxides of Al, Mg, and Si, including being made of cordierite and because Lachman teaches that such a material is useful and effective as a honeycomb structure for exhaust applications and excels in thermal shock resistance. The porous material of Ichikawa '254 and Lachman is calculated to comprise 6 to 17.5 mass % Al2O3, 8.2 to about 19.8 mass % SiO2, and 1.8 to 7 mass % MgO.  The instantly claimed porous material composition, absent the recited SrO content, is obvious in view of Ichikawa '254 and Lachman.  See MPEP 
Beall further teaches including 1 to 3 mass % of SrO in a cordierite material for a honeycomb in order to relieve microstresses due to thermal expansion differences and stabilize the material against the formation of microcracks over subsequent heat treatments (par. 33, 70, 71).  As such, it would have been obvious to one of ordinary skill in the art to configure the cordierite material in the prior art product to included 1 to 3 mass % of SrO (as determined by ICP-MS or otherwise) in order to improve performance by relieving microstresses due to thermal expansion differences and stabilizing the material against the formation of microcracks over subsequent heat treatments.  The Sr component, in terms of SrO, in the porous material as a whole is calculated to range from 0.2 to about 1 mass % SrO.  The instantly claimed composition is anticipated or rendered obvious in view of Ichikawa '254, Lachman, and Beall.  See MPEP 2144.05.  
The teachings of the cited prior art differ from the current invention in that none teaches the recited quantities of Na or K alkali metal components.  Ichikawa '254' does teach that the raw materials preferably contain trace Na, which serves as a sintering aid for the formed porous material, and teaches a preferable NaO2 range of 0.1 to 0.3 mass %  (par. 56).  Contrary to Ichikawa, Lachman teaches that alkali metal oxide impurities increase the expansion of cordierite fired ceramics and that the use of very pure raw materials, therefore, will result in a lower coefficient of thermal expansion (CTE) (col. 15, ln. 3-5; col. 15, ln. 45-50).  Accordingly, it would have been obvious to one of ordinary skill in the art to reduce the quantity of NaO2 in Ichikawa '254's ceramic below the preferred range, including configuring the material to contain as little NaO2 as possible 2, such as configuring the material to contain less or even substantially less than 0.1 % of NaO2 or other alkali metal impurities (i.e. "alkali metal components"), in order to form a fired ceramic with the lowest possible CTE.  

Regarding claims 8-10, the teachings of Ichikawa '254 may be considered to differ from the current invention in that the SiC particles are not explicitly taught to be coated with oxide films of the recited thickness. However, Ichikawa '254 does teach that at least 60 % of the outer circumference of his aggregate particles, i.e. the SiC particles, may be coated in the bonding material (par. 16), thereby rendering obvious leaving 40 % of the particles uncovered, and teaches subjecting the honeycomb structure to an oxidizing treatment for 1 to 20 hours in an atmosphere that may include water vapor at 1100 to 1400 ºC in order to improve durability (par. 83).  As such, it would have been obvious to one of ordinary skill in the art to configure up to 40 % of the SiC particles in Ichikawa's honeycomb to be uncovered by the bonding material and to treat the structure with an oxidizing treatment as discussed above because Ichikawa explicitly teaches that doing so is appropriate and in order to improve durability.  Applicant's Specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1350 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 92).  Therefore, as evidenced by Applicant's Specification, Ichikawa '254's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in Ichikawa '254's treated honeycomb are prima facie obvious and does not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claims 11 and 12, as discussed above, it would have been obvious to include about 0.2 to 1 mass % of a strontium component in the disclosed ceramic. As also discussed above, it would have been obvious to configure the material to include Na2O is as small of a quantity as possible, including reducing its quantity below the taught preferred range of 0.1 to 0.3 mass %, in order to achieve the best possible CTE.  
Although there is no disclosure of the quantity of SrAl2Si2O8 in the prior art ceramic, which might be considered a difference from the current invention, Applicant's Specification discloses that SrAl2Si2O8 is generated in the recited quantity in a material including the recited component oxides (including Sr) in the recited amounts, wherein the alkali metal component, e.g. Na2O, is present in an amount of less than 0.1 % (which is rendered obvious by the prior art) (Applicant's Published Application, par. 37, 54, 55, 68, 69). As Ichikawa teaches that the prior art material is fired at 1400 to 1460 ºC for 1 to 20 hours (par. 83), which falls within the firing conditions disclosed for the claimed honeycomb (i.e. 1300 to 1600 ºC for 1 to 20 hours; Applicant's Specification, par. 89) and as the prior art product contains substantially the same or substantially overlapping quantities of the component oxides, including the strontium component and Na2O, the ceramic that would have been obvious in view of Ichikawa '254, Lachman, 2Si2O8, including an amount in the instantly recited range. 

Regarding claim 13, Ichikawa '254's teachings may be considered to differ from the current invention in that the recited structure is not explicitly taught.  However, Figure 4 of Ichikawa's disclosure depicts bonded particles (7,7a) that are smoothly bonded by a bonding material (8) (Fig. 4) and it would have been obvious to configure his porous ceramic to have this structure for this reason.  As Ichikawa '254 depicts the bonding material (8) bonded to aggregate particles (7, 7a) with as "smooth" of transitions as the structure depicted in the instant disclosure, Ichikawa's product and/or the product rendered obvious by the cited prior art is expected to include a structure that meets the claim.  Additionally, Ichikawa teaches that his bonding material is intended to sufficiently wet the surfaces of the aggregate particles and to coat 60 % or more of the outer surfaces of the particles and that ceramics with such a structure demonstrate thickened bonded necks between the aggregate particles, enhanced strength, low pressure loss, and high temperature damage resistance (par. 14, 16, 22, 34-39, 55).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art ceramic such that the aggregate particles are wetted as much as possible by the bonding material, such that the bonded necks are thickened as much as possible while still achieving an appropriate porosity, and such that the smooth bonds depicted in Ichikawa's Figure 4 are formed in order to achieve the best possible strength, high temperature damage resistance, and low pressure loss.  Furthermore, as discussed above, the porous material rendered obvious by the prior art is made with a composition a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (MPEP 2112.02).  Therefore, based upon the similarities of the materials and the chemical composition(s), properties including how the binding material conforms to and holds together the aggregate particles in the taught/rendered obvious ceramic material are necessarily present and expected to be commensurate with the claims.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '254, Lachman, and Beall, as applied to claims 1, 8, and 9 above, and further in view of Ding (Ding et al. J. Eur. Ceram., 2007, 2095-2102) for the reasons discussed in the previous Office Action. 



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '254, Lachman, and Beall, as applied to claim 1 above, and further in view of Tabuchi (US PG Pub. No. 2005/0158534) for the reasons discussed in the previous Office Action.

The rejections of claims 1, 3-7, and 11-14 under 35 U.S.C. 103 as being unpatentable over Fujii (US PG Pub. No. 2004/0266617), as evidenced by and/or in view of American Elements (American Elements, "Silicon Carbide", 2016, p. 1-6; American Elements, "Cordierite", 2016, p. 1-10), and further in view of Beall (US PG Pub. No. 2009/0297764) are withdrawn in view of Applicant's amendment, filed July 26, 2021. 

The rejections of claims 1, 3, 4, 7, and 11-14 under 35 U.S.C. 103 as being unpatentable over Ichikawa '540 (US PG Pub. No. 2015/0093540) in view of Beall are withdrawn in view of Applicant's amendment, filed July 26, 2021.


Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are either not persuasive or moot in view of the current rejections. 
Applicant has argued that Ichikawa's ceramic does not meet the claims because it contains 0.1 to 0.3 mass % of Na2O.  However, while Ichikawa does teach including this range of Na2O, which is sourced from trace impurities in the precursor materials, as 2, including reducing the NaO2 below the preferred range, which includes 0.1 mass %. As such, the claimed NaO2 content would have been obvious in view of the combined teachings of the cited prior art.  
Applicant's arguments regarding Fujii and Ichikawa '540 are moot in view of the current rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784